     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 1 of 18




                        IN THE UNITED STATERS DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

GERICARE MEDICAL SUPPLY, INC.,                   §


       Plaintiff,

v.                                               §           Case 4:20-cv-02425


J.L. SADICK, Individually, and
J.L. SADICK, P.C.,

       Defendants.                               §

           DEFENDANTS' ORIGINAL ANSWER TO PLAINTIFF'S COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Defendants, J.L. SADICK, Individually, and J.L. SADICK, P.C., respectfully file this

Original Answer to Plaintiff's Complaint and would respectfully show this Court the following:

                                                 I.

                       STATEMENT OF JURISDICTION AND VENUE

1. Defendants do not dispute the diversity jurisdiction of this Court.

2. Defendants do not dispute that venue is proper in this Court.

                                                II.

                                            PARTIES

3. Defendants admit the allegations of paragraph 3 of Plaintiff’s Original Complaint.

4. Defendants admit the allegations of paragraph 4 of Plaintiff’s Original Complaint.

5. Defendant admit the allegations of paragraph 5 of Plaintiff’s Original Complaint.

6. Defendant admit the allegations of paragraph 6 of Plaintiff’s Original Complaint.

7. Defendants admit the allegations of paragraph 7 of Plaintiff’s Original Complaint.


                                                 1
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 2 of 18




                                               III.

                                  FACTUAL ALLEGATIONS

8. Defendants admit the allegations of paragraph 8 of Plaintiff’s Original Complaint.

9. Defendants admit the allegations of paragraph 9 of Plaintiff’s Original Complaint.

10. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 10 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

11. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 11 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

12. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 12 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

13. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 13 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

14. Defendants deny the allegations of paragraph 14 of Plaintiff’s Original Complaint.

15. Defendants deny the allegations of paragraph 15 of Plaintiff’s Original Complaint.

16. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 16 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.




                                                2
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 3 of 18




17. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 17 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

18. Defendants admit the allegations of paragraph 18 of Plaintiff’s Original Complaint.

19. Defendants admit the allegations of paragraph 19 of Plaintiff’s Original Complaint.

20. Defendants admit the allegations of paragraph 20 of Plaintiff’s Original Complaint.

21. Defendants admit the allegations of paragraph 21 of Plaintiff’s Original Complaint.

22. Defendants admit the allegations of paragraph 22 of Plaintiff’s Original Complaint.

23. Defendants admit the allegations of paragraph 23 of Plaintiff’s Original Complaint.

24. Paragraph 24 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

25. Paragraph 25 of Plaintiff’s Original Complaint 25 contains conclusions of law to which no

response is required, and they are therefore denied.

26. Paragraph 26 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

27. Paragraph 27 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

28. Plaintiff’s Original Complaint does not contain paragraph 28.

29. Paragraph 29 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

30. Paragraph 30 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.




                                                 3
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 4 of 18




31. Paragraph 31 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

32. Defendants admit the allegations of paragraph 32 of Plaintiff’s Original Complaint.

33. Defendants admit the allegations of paragraph 33 of Plaintiff’s Original Complaint.

34. Defendants admit the allegations of paragraph 34 of Plaintiff’s Original Complaint.

35. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 35 of Plaintiff's Original Complaint and the allegations are therefore

deemed denied.

36. Defendants admit the allegations of paragraph 36 of Plaintiff’s Original Complaint.

37. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 37 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

38. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 38 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

39. Defendants admit that they passed on information from IMITARI to Sullivan as stated in

paragraph 39 of Plaintiff’s Original Complaint. Denied in all other respects.

40. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 40 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

41. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 41 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.




                                                 4
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 5 of 18




42. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 42 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

43. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 43 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

44. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 44 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

45. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 45 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

46. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 46 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

47. Defendants deny the allegations of paragraph 47 of Plaintiff’s Original Complaint.

48. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 48 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

49. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 49 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

50. Defendants admit the allegations of paragraph 50 of Plaintiff’s Original Complaint.




                                                5
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 6 of 18




51. Defendants admit the allegations of paragraph 51 of Plaintiff’s Original Complaint.

52. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 52 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

53. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 53 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

54. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 54 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

55. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 55 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

56. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 56 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

57. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 57 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

58. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 58 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

59. Defendants admit the allegations of paragraph 59 of Plaintiff’s Original Complaint.




                                                6
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 7 of 18




60. Defendants admit the allegations of paragraph 60 of Plaintiff’s Original Complaint.

61. Defendants admit the allegations of paragraph 61 of Plaintiff’s Original Complaint.

62. Defendants admit the allegations of paragraph 62 of Plaintiff’s Original Complaint.

63. Defendants admit the allegations of paragraph 63 of Plaintiff’s Original Complaint.

64. Defendants admit the allegations of paragraph 64 of Plaintiff’s Original Complaint.

65. Defendants admit the allegations of paragraph 65 of Plaintiff’s Original Complaint.

66. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 66 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

67. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 67 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

68. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 68 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

69. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 69 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

70. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 70 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.




                                                7
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 8 of 18




71. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 71 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

72. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 72 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

73. Defendants admit the allegations of paragraph 73 of Plaintiff’s Original Complaint.

74. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 74 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

75. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 75 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

76. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 76 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

77. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 77 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

78. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 78 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

79. Defendants admit the allegations of paragraph 79 of Plaintiff’s Original Complaint.




                                                8
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 9 of 18




80. Defendants admit the allegations of paragraph 80 of Plaintiff’s Original Complaint.

81. Defendants admit the allegations of paragraph 81 of Plaintiff’s Original Complaint.

82. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 82 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

83. Defendants admit the allegations of paragraph 83 of Plaintiff’s Original Complaint.

84. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 84 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

85. Defendants admit the allegations of paragraph 85 of Plaintiff’s Original Complaint.

86. Defendants admit the allegations of paragraph 86 of Plaintiff’s Original Complaint.

87. Defendants admit the allegations of paragraph 87 of Plaintiff’s Original Complaint.

88. Defendants admit the allegations of paragraph 88 of Plaintiff’s Original Complaint.

89. Defendants deny the allegations of paragraph 89 of Plaintiff’s Original Complaint.

90. Defendants deny the allegations of paragraph 90 of Plaintiff’s Original Complaint.

91. Defendants admit the allegations of paragraph 91 of Plaintiff’s Original Complaint.

92. Defendants admit the allegations of paragraph 92 of Plaintiff’s Original Complaint.

93. Defendants admit the allegations of paragraph 93 of Plaintiff’s Original Complaint.

94. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 94 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

95. Defendants admit the allegations of paragraph 95 of Plaintiff’s Original Complaint.

96. Defendants admit the allegations of paragraph 96 of Plaintiff’s Original Complaint.




                                                9
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 10 of 18




97. Defendants deny the allegations of paragraph 97 of Plaintiff’s Original Complaint.

98. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 98 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

99. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 99 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

100. Defendants lack knowledge or information sufficient to form a belief about the truth of the

allegations of paragraph 100 of Plaintiff’s Original Complaint and the allegations are therefore

deemed denied.

                                                IV.

                              ANSWER TO CAUSES OF ACTION

A.       Answer to First Cause of Action- Breach of Contract

101. Defendants admit that Plaintiff's prior allegations are restated in paragraph 101 of Plaintiff’s

Original Complaint, and that Defendants hereby incorporate their answers to all factual allegations

above.

102. Defendants admit the allegations of paragraph 102 of Plaintiff’s Original Complaint.

103. Paragraph 103 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

104. Paragraph 104 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

105. Paragraph 105 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.




                                                 10
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 11 of 18




106. Paragraph 106 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

B.       Answer to Second Cause of Action-Breach of Fiduciary Duty

107. Defendants admit that Plaintiff's prior allegations are restated in paragraph 107 of Plaintiff’s

Original Complaint, and that Defendants hereby incorporate their answers to all factual allegations

above.

108. Paragraph 108 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

109. Paragraph 109 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

110. Paragraph 110 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

111. Paragraph 111 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

112. Paragraph 112 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

113. Paragraph 113 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

114. Paragraph 114 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

115. Paragraph 115 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.




                                                 11
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 12 of 18




116. Paragraph 116 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

117. Paragraph 117 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

118. Paragraph 118 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

119. Paragraph 119 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

120. Paragraph 120 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

121. Paragraph 121 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

122. Paragraph 122 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

C.     Answer to Third Cause of Action-Fraudulent Misrepresentation

123. Defendants admit that Defendants admit that Plaintiff's prior allegations are restated in

paragraph 123 of Plaintiff’s Original Complaint, and that Defendants hereby incorporate their

answers to all factual allegations above.

124(a)-(m). Paragraph 124 of Plaintiff’s Original Complaint and subparts (a) - (m) contain

conclusions of law to which no response is required, and they are therefore denied.

125. Paragraph 125 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.




                                                12
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 13 of 18




126. Paragraph 126 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

127. Paragraph 127 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

128. Paragraph 128 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

D.       Answer to Fourth Cause of Action-Fraudulent Concealment/Suppression/Fraud
         by Non-Disclosure

129. Defendants admit that Plaintiff's prior allegations are restated in paragraph 129 of Plaintiff’s

Original Complaint, and that Defendants hereby incorporate their answers to all factual allegations

above.

130. Paragraph 130 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

131. Defendants admit paragraph 131 of Plaintiff’s Original Complaint.

132. Defendants admit paragraph 132 of Plaintiff’s Original Complaint.

133. Paragraph 133 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

134(a)-(e). Paragraph 134 of Plaintiff’s Original Complaint and subparts (a) - (e) contain

conclusions of law to which no response is required, and they are therefore denied.

135. Paragraph 135 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

136. Paragraph 136 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.




                                                 13
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 14 of 18




137. Paragraph 137 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

E.       Answer to Fifth Cause of Action – Conversion

138. Defendants admit that Plaintiff's prior allegations are restated in paragraph 138 of Plaintiff’s

Original Complaint, and that Defendants hereby incorporate their answers to all factual allegations

above.

139. Paragraph 139 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

140. Paragraph 140 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

141. Paragraph 141 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

142. Defendants admit paragraph 142 of Plaintiff’s Original Complaint.

143. Defendants admit paragraph 143 of Plaintiff’s Original Complaint.

144. Paragraph 144 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

F.       Answer to Sixth Cause of Action- Negligence

145. Defendants admit that Plaintiff's prior allegations are restated in paragraph 145 of Plaintiff’s

Original Complaint, and that Defendants hereby incorporate their answers to all factual allegations

above.

146. Paragraph 146 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.




                                                 14
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 15 of 18




147. Paragraph 147 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

148. Paragraph 148 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

149. Paragraph 149 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

150. Paragraph 150 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

151. Paragraph 151 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

152. Paragraph 152 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

153. Paragraph 153 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

G.       Answer to Seventh Cause of Action- Gross Negligence

154. Defendants admit that Plaintiff's prior allegations are restated in paragraph 154 of Plaintiff’s

Original Complaint, and that Defendants hereby incorporate their answers to all factual allegations

above.

155. Paragraph 155 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

156. Paragraph 156 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.




                                                 15
     Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 16 of 18




H.       Answer to Eighth Cause of Action- Negligent Misrepresentation

157. Defendants admit that Plaintiff's prior allegations are restated in paragraph 157 of Plaintiff’s

Original Complaint, and that Defendants hereby incorporate their answers to all factual allegations

above.

158(a)-(f). Paragraph 158 of Plaintiff’s Original Complaint and its subparts (a) - (f) contain

conclusions of law to which no response is required, and they are therefore denied.

159. Paragraph 159 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

160. Paragraph 160 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

161. Paragraph 161 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

I.       Answer to Ninth Cause of Action- Unjust Enrichment/Restitution/Disgorgement

162. Defendants admit that Plaintiff's prior allegations are restated in paragraph 162 of Plaintiff’s

Original Complaint, and that Defendants hereby incorporate their answers to all factual allegations

above.

163. Paragraph 163 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

164. Paragraph 164 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

165. Paragraph 165 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.




                                                 16
    Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 17 of 18




166. Paragraph 166 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

167. Paragraph 167 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

168. Paragraph 168 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

169. Paragraph 169 of Plaintiff’s Original Complaint contains conclusions of law to which no

response is required, and they are therefore denied.

                                                 V.

                                             PRAYER

       WHEREFORE, Defendants deny that Plaintiff is entitled to the relief requested herein and

in the unnumbered “WHEREFORE” clauses contained in its Complaint, and respectfully requests

that the Court dismiss the Complaint in its entirety.

                                              Respectfully submitted,

                                              THE BRYANT LAW FIRM

                                                         ó


                                      By:     _____________________________
                                              David A. Bryant, Jr.
                                              S.D.Texas Bar No. 17501
                                              Texas Bar No. 00785730
                                              Email: dbryant@thebryantlawfirm.com
                                              2751 S. Loop 336 West, Suite B
                                              Conroe, Texas 77304
                                              (713) 980-0700 Telephone
                                              (713) 980-0701 Facsimile

                                              ATTORNEYS FOR DEFENDANTS


                                                 17
   Case 4:20-cv-02425 Document 10 Filed on 08/16/20 in TXSD Page 18 of 18




                          CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on the 16 day of August 2020, I filed the foregoing
                                            th



electronically through the CM/ECF system, which caused all counsel of record to be served
by electronic means, as more fully reflected on the Notice of Electronic Filing.




                                  By:    _____________________________
                                         David A. Bryant, Jr.




                                           18
